[Cite as In re N.P., 2014-Ohio-4087.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100835




                                         IN RE: N.P.
                                        A Minor Child
                                   [Appeal By A.J.P., Father]



                                   JUDGMENT:
                           AFFIRMED IN PART, REVERSED
                             IN PART, AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                    Case No. CU-97110601


        BEFORE: Celebrezze, P.J., S. Gallagher, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: September 18, 2014
ATTORNEY FOR APPELLANT

Larry I. Madorsky
Larry I. Madorsky & Associates Co., L.P.A.
2101 Richmond Road
La Place Mall
Beachwood, Ohio 44122


ATTORNEY FOR APPELLEE

Edward L. Joseph
2403 St. Clair
Cleveland, Ohio 44114
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Appellant-father appeals from the judgment of the common pleas court,

juvenile division, awarding appellee-wife child support, past health-related expenses, and

attorney fees. After a careful review of the record, we affirm in part, reverse in part, and

remand for proceedings consistent with this opinion.

                           I. Procedural and Factual History

       {¶2} Mother and father are the parents of N.P., born February 13, 1996.

       {¶3} On October 5, 2007, mother filed a motion to modify child support. The

motion was withdrawn, and a motion to establish past healthcare expenses was filed by

mother on February 8, 2010. In 2008, father filed motions to modify child support and to

enforce visitation.   The motion to enforce visitation was voluntarily dismissed on

December 10, 2010. On March 19, 2013, mother filed an amended motion to establish

past, present, and future health-related expenses pertaining to the child, a motion to

extend child support beyond the child’s 18th birthday, and a motion for attorney fees.

The pending matters were tried before the bench on September 18, 2013.

       {¶4} At the onset of trial, it was stipulated that the child suffers from severe autism

and that support would continue beyond the child’s 18th birthday.

       {¶5} At trial it was established that mother earns $21,000 annually and is unable to

work full time due to the needs and demands of her son. Father earns $38,858, has
remarried, has two children from his marriage, and has a total household income in excess

of $100,000 annually.

       {¶6} With respect to past health-related expenses, mother testified that the child

had been enrolled in the Parma School District, but that the school system was unable to

meet the special needs of her child. When mother asked the Parma School District to

have her child enrolled in the Monarch School, which has special autism programs, her

request was denied. The per-student cost to be enrolled in the Monarch System was

$100,00 per year. Mother hired legal counsel to bring an action against the Parma

School District. Mother gave counsel a $5,000 retainer and, following a successful

outcome, counsel returned $1,000 of the retainer. Mother testified that she requested that

father pay one-half of the $4,000 legal expenses involved in having their child enrolled in

the Monarch School system. However, according to mother, father refused to reimburse

her.

       {¶7} Mother testified that in addition to the educational programs offered by the

Monarch School, she also found it necessary to have special tutoring programs for her

child. Bills covering those expenses were documented in plaintiff’s exhibit No. 2, and

mother indicated that she paid all of the listed expenses. Those expenses, along with

prescriptions and other medical expenses, totaled $17,002. Mother testified that she had

provided father with bills and numerous requests for reimbursement of health-related

expenses, but father made zero contributions toward those expenses.
       {¶8} At the conclusion of trial, the trial court issued a judgment entry and opinion

concluding that $12,972 of the expenses listed in exhibit No. 2 were necessary to the

health and well being of the child. The court ordered father to pay 60.9 percent of that

sum, equaling an obligation of $7,899.94.

       {¶9} The court further found that pursuant to the parties’ child support

computation worksheet, father’s monthly child support obligation with medical insurance

would be $275.25 plus poundage. However, on considering the relevant factors under

R.C. 3119.23, the trial court found that an upward deviation of 33.3 percent in the amount

of child support to be paid by father was appropriate.

       {¶10} Applying the deviation to the child support worksheet, the trial court ordered

father to pay $500.49 in child support per month. Finally, the court ordered father to pay

attorney fees equaling $3,918.75.

       {¶11} Father now brings this timely appeal, raising four assignments of error:

       I. The court erred in fashioning its order for child support.

       II. The court erred in granting an upward deviation in child support.

       III. The court’s upward deviation of child support is against the manifest
       weight of the evidence.
       IV. The court erred in its treatment of past expenses.

       {¶12} For the purposes of judicial clarity, we review father’s assignments of error

out of order.

                                    II. Law and Analysis

                        A. Upward Deviation of Child Support
       {¶13} In his second assignment of error, father argues that the trial court erred in

granting an upward deviation in child support. In his third assignment of error, father

argues that the trial court’s upward deviation of child support is against the manifest

weight of the evidence.     We review father’s second and third assignments of error

together.

       {¶14} “[A] trial court’s decision regarding child support obligations falls within

the discretion of the trial court and will not be disturbed absent a showing of an abuse of

discretion.” Pauly v. Pauly, 80 Ohio St.3d 386, 390, 686 N.E.2d 1108 (1997).

       {¶15} R.C. 3119.02 provides that, in any action where a child support order is

issued or modified, the court shall calculate the amount of child support pursuant to “the

basic child support schedule, the applicable worksheet, and the other provisions of

sections 3119.02 to 3119.24 of the Revised Code.”

       The court may order an amount of child support that deviates from the
       amount of child support that would otherwise result from the use of the
       basic child support schedule and the applicable worksheet, * * * if, after
       considering the factors and criteria set forth in section 3119.23 of the
       Revised Code, the court determines that the amount calculated pursuant to
       the basic child support schedule * * * would be unjust or inappropriate and
       would not be in the best interest of the child.

R.C. 3119.22. “Any court-ordered deviation from the applicable worksheet and the basic

child support schedule must be entered by the court in its journal and must include

findings of fact to support such determination.” Marker v. Grimm, 65 Ohio St.3d 139,

601 N.E.2d 496 (1992), paragraph three of the syllabus.
       {¶16} In the case at hand, the trial court found that an upward deviation was

appropriate pursuant to R.C. 3119.22 and 3119.23. The trial court’s ruling suggests that

it relied on several factors found in R.C. 3119.23, including: (1) the special needs of the

child, (2) the disparity in income between mother and father, (3) the benefits of father’s

remarriage, (4) father’s relationship with the child, and (5) the physical and emotional

needs of the child. See R.C. 3119.23(A), (G), (H), (J), and (K).

       {¶17} As stated in its judgment entry, the trial court weighed all of the evidence

presented at trial and found there are substantial expenses associated with providing for

the special needs of the child. Although specialized schooling at the Monarch School

was certainly a factor, the court also heard ample evidence regarding numerous other

costs including therapy, medical issues, and tutors. The court also heard testimony

describing the disparity between the parties’ income and mother’s inability to work

substantial hours due to the extensive care her child requires. Further, the court found,

based on the testimony provided at trial, that father’s relationship with the child is limited

to his court-ordered obligations and, considering the funds available from his current

wife, that his household income exceeds $100,000 annually.

       {¶18} Having thoroughly reviewed the record, we cannot find that the trial court

abused its discretion in ordering an upward deviation of 33.3 percent. Moreover, we find

that the trial court’s findings were supported by competent and credible testimony.

       {¶19} Because the trial court possesses considerable discretion in child support

matters, father’s second and third assignments of error are overruled.
                              B. Child Support Calculation

       {¶20} In his first assignment of error, father argues that the trial court made a

mathematical error in calculating its order for child support. We agree.

       {¶21} Here, the trial court stated in the journal entry that, pursuant to the child

support worksheet attached to the entry, father’s final child support figure with medical

insurance was $275.25 plus $5.50 poundage. However, as discussed, the trial court

determined that an upward deviation of 33.3 percent was appropriate under R.C. 3119.23.

 Applying the deviation, the court concluded that father’s total child support obligation

was $500.49 a month.

       {¶22} After a careful review of the relevant figures, we find the trial court made a

mathematical error in ordering father to pay $500.49 per month because the figure is far

greater than an upward deviation of 33.3 percent from the base obligation of $275.25.

Accordingly, we reverse the trial court’s order of child support in the amount of $500.49

per month and remand for the trial court to correct its miscalculation.

       {¶23} Father’s first assignment of error is sustained.

                               C. Health-Related Expenses

       {¶24} In his fourth assignment of error, father argues that the trial court erred in

ordering him to pay $7,899.94 for past health-related expenses. We disagree.

       {¶25} Father contends that many of the purported expenses claimed by mother

were improperly characterized by the trial court as being “health related.” Specifically,

appellant argues that a consulting bill for $1,429 from behavioral analyst Pam Reed was
not a health-related expense. At trial, mother testified that Reed is a behavioral analyst

she discovered through Milestones Autism Organization in Beachwood, Ohio. Mother

testified that she met with Reed on several occasions and was provided necessary training

to address her child’s aggressive behavior and overall mental health.

       {¶26} Although we recognize appellant’s argument that the services provided by

Reed were not “medical” in nature, we cannot say that the consulting sessions provided

by Reed were not health-related expenses.      In this court’s view, addressing the mental

health and behavioral needs of the parties’ autistic child is particularly important to the

overall health and well being of the child. Accordingly, the trial court did not err in

including the consulting bill in the amount of $1,429 as part of its award for past

health-related expenses.

       {¶27} Moreover, to the extent he raises the defense of laches, appellant has not

provided this court with reasons to support his contentions or citations to legal authority,

as required by App.R. 16(A)(7). Thus, we decline to address the application of the

defense of laches to the case at hand.

       {¶28} Accordingly, we overrule father’s fourth assignment of error.

                                     III. Conclusion

       {¶29} Based on the foregoing, we affirm the trial court’s judgment awarding

mother past health-related expenses.      We further affirm the trial court’s judgment

applying an upward deviation to father’s child support obligation. However, we reverse

the trial court’s order requiring father to pay $500.49 per month in child support based on
the trial court’s mathematical error in applying the upward deviation to the figure listed

on the child support computation worksheet. On remand the trial court shall correct the

mathematical error and order the appropriate amount of support.

       {¶30} Judgment affirmed in part, reversed in part, and remanded for further

proceedings consistent with this opinion.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the common pleas court, juvenile

division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
PATRICIA A. BLACKMON, J., CONCUR